Electronically Filed
                                                      Supreme Court
                                                      SCWC-29131
                                                      25-JAN-2012
                                                      08:34 AM

                          NO. SCWC-29131

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        PATRICK K. K. HO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 29131; CR. NO. 05-1-0282(3))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
                 Acoba, Duffy, and McKenna, JJ.)

          The Application for Writ of Certiorari filed on

December 13, 2011 by Petitioner/Defendant-Appellant Patrick K. K.

Ho is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, January 25, 2012/


Peter Van Name Esser             /s/ Mark E. Recktenwald
for petitioner/
defendant-appellant,             /s/ Paula A. Nakayama
on the application.
                                 /s/ Simeon R. Acoba, Jr.
Donn Fudo for
respondent/                      /s/ James E. Duffy, Jr.
plaintiff-appellee
on the response.                 /s/ Sabrina S. McKenna